DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that the limitations of previously allowed claim 18 have been incorporated into claim 1, and, therefore, the independent claims should now be allowable. This is not found persuasive because claim 18 was a method claim and claim 1 is a composition claim, and the incorporated limitations of claim 18 in claim 1 are an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, it is noted that method claim 9 contains no positive recitation of performing the steps of former claim 18, and, instead, amended claim 17 contains the positive recitation of performing the steps of former claim 18.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “wherein R f is H or C1-C5 alkyl; wherein R’ is H or C1-C5 alkyl” in lines 16-17, 1-C5 alkyl; wherein R’ is H or C1-C5 alkyl”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dongzhi et al. (CN 101870650 A, hereafter ‘650, with machine translation.
Claims 1-2, 6-7, and 24: Dongzhi ‘650 teaches a compound comprising a catechol group connected to an end group through a spacer group (abstract, claim 1, page 2 paragraph 2, Machine Translation page 1 last paragraph-page 2 first paragraph), where the compound has the formula:

    PNG
    media_image1.png
    121
    406
    media_image1.png
    Greyscale

where R6 can be –CH2-CH2-,  n can be 8, and X can be –H (claim 2, [0008]-[0011], Machine Translation page 1 last paragraph-page 2 first paragraph).
This corresponds to the claimed Formula (I) and Formula (III) where L1 is a C2 alkyl, M is –CO2-, L2 is a C8 alkyl, Q is –CO2-, L3 is a bond, and E is a C2 alkenyl. It also corresponds to the second formula listed in claim 7.

With respect to claims 1 and 24, Dongzhi ‘650 does not explicitly teach that upon application of a first layer of the compound onto a first surface, the catechol group attaches onto the first surface, and the first layer comprises a first secondary surface layer with the end group, and the end group is capable of interacting with the end group of a second layer of the compound on the first secondary surface.
However, this is an intended use of the compound. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The compound taught by Dongzhi ‘650 has the same structure as the claimed compound, as discussed above. Therefore, it would be capable of performing the same process steps.

.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht (“Dicatechol ligands: novel building-blocks for metallo-supramolecular chemistry”, hereafter Albrecht).
Albrecht teaches a compound comprising a catechol group attached to an end group through a spacer group (Ligand 6 in section 3a), where the compound has the formula

    PNG
    media_image2.png
    82
    206
    media_image2.png
    Greyscale

where n can be 3 (Ligand 6c in section 3a).
This corresponds to the claimed Formula (I) where L1, L2, and L3 are each C1 alkyl, the optional groups M and Q are not present, and E is catechol.

With respect to claim 1, Albrecht does not explicitly teach that upon application of a first layer of the compound onto a first surface, the catechol group attaches onto the first surface, and the first layer comprises a first secondary surface layer with the end group, and the end group is capable of interacting with the end group of a second layer of the compound on the first secondary surface.
However, this is an intended use of the compound. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
The compound taught by Albrecht has the same structure as the claimed compound, as discussed above. Therefore, it would be capable of performing the same process steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al (KR 101458058 B1, hereafter ‘058 with machine translation) in view of Dongzhi et al. ‘650.
Note: Citations to Heo ‘058 will refer to the location in the machine translation.
Claim 9: Heo ‘058 teaches a method of using a catechol compound (pg 1 ln 17-21, pg 2 ln 79, Fig. 1) comprising:
providing a metal or oxide surface (pg 3 ln 114, Fig. 1);
applying a layer of the catechol compound onto the surface where the compound self assembles by attaching the catechol group to the surface (pg 3 ln 97-103, Fig. 1); and
generating first secondary surface layer with the end group of the catechol compound (Fig. 1).

With respect to claim 9, Heo ‘058 does not explicitly teach that the catechol compound comprises the claimed Formula (I), or that the end group is capable of interacting with the end group of a second layer of the compound on the first secondary surface layer.
Dongzhi ‘650 teaches a method of using compound comprising a catechol group connected to an end group through a spacer group (abstract, claim 1, page 2 paragraph 2, Machine Translation page 1 last paragraph-page 2 first paragraph), where the compound has the formula:

    PNG
    media_image1.png
    121
    406
    media_image1.png
    Greyscale

where R6 can be –CH2-CH2-,  n can be 8, and X can be –H (claim 2, [0008]-[0011], Machine Translation page 1 last paragraph-page 2 first paragraph) where the method comprises applying the catechol compound to a surface (Machine Translation page 3 paragraph 4). Dongzhi ‘650 teaches that this catechol compound adheres quickly and is stable (Machine Translation, Summary of the Invention first paragraph). Both Dongzhi ‘650 and Heo ‘058 teach methods of using catechol compounds (‘058, pg 1 ln 17-21, pg 2 ln 79, Fig. 1; ‘650, abstract, claim 1, page 2 paragraph 2, Machine Translation page 1 last paragraph-page 2 first paragraph) comprising applying the catechol compound to a surface (‘058, pg 3 ln 97-103, Fig. 1; ‘650, Machine Translation page 3 paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catechol compound comprising the formula:

    PNG
    media_image1.png
    121
    406
    media_image1.png
    Greyscale

where R6 is –CH2-CH2-,  n is 8, and X is –H taught by Dongzhi ‘650 as the catechol compound used in the method taught by Heo ‘058 because this catechol compound adheres quickly and is stable, as taught by Dongzhi ‘650.

This catechol compound corresponds to the claimed Formula (I) where L1 is a C2 alkyl, M is –CO2-, L2 is a C8 alkyl, Q is –CO2-, L3 is a bond, and E is a C2 alkenyl.

With respect to claim 9, the modified teachings of Heo ‘058 do not explicitly teach that the end group is capable of interacting with the end group of a second layer of the compound on the first secondary surface layer.
However, the catechol compound taught by the modified teachings of Heo ‘058 has the same structure as the claimed catechol compound. Therefore, they would have the same properties.

Claim 10: Heo ‘058 teaches that the surface can be an oxide surface (pg 3 ln 114) where the catechol group of the compound bonds with the surface (pg 3 ln 101-103).
With respect to claim 10, the modified teachings of Heo ‘058 do not explicitly teach that the bonding comprises forming H-bonds. 
However, it is reasonable to presume that forming H-bonds is inherent to the method taught by the modified teachings of Heo ‘058. Support for said presumption is found in the use of like materials (i.e. bonding between the catechol group of a compound and an oxide surface) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 11: Heo ‘058 teaches that the surface can be a metal surface (pg 3 ln 114) where the catechol group of the compound bonds with the surface (pg 3 ln 101-103).
With respect to claim 11, the modified teachings of Heo ‘058 do not explicitly teach that the bonding comprises forming chelating bonds. 
However, it is reasonable to presume that forming chelating bonds is inherent to the method taught by the modified teachings of Heo ‘058. Support for said presumption is found in the use of like materials (i.e. bonding between the catechol group of a compound and a metal surface) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the modified teachings of Heo ‘058’s product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 12: Heo ‘058 teaches that the surface can be an oxide surface (pg 3 ln 114) where the oxide can be silicon dioxide (pg 3 ln 115-pg 4 ln 122).

Claim 13: Heo ‘058 teaches that the layer can have a thickness of 10 to 100 nm (pg 4 ln 141).
The claimed thickness range of between 0.1 to 10 nm is obvious over the thickness range taught by Heo ‘058 because they overlap. See MPEP 2144.05.

Claim 16: Heo ‘058 teaches that the compound can prime the surface for medical devices (pg 2 ln 55-61, pg 11 ln 432-433).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al ‘058 in view of Dongzhi et al. ‘650 as applied to claim 9 above, and further in view of Lee et al. (U.S. Patent Application Publication 2012/0116424, hereafter ‘424).
	The modified teachings of Heo ‘058 teach the limitations of claim 9, as discussed above. Heo ‘058 further teaches that the method can include crosslinking the catechol compound (pg 3 ln 97-100).
	With respect to claim 14, the modified teachings of Heo ‘058 do not explicitly teach that the compound is treated with an oxidant. With respect to claim 15, the modified teachings of Heo ‘058 do not explicitly teach that the oxidant is periodate.
	Lee ‘424 teaches a method of using a catechol compound (abstract, Fig. 1) comprising applying the catechol compound to a surface ([0003]). Lee ‘424 teaches that treating the film formed by the catechol compound with periodate oxidant helps promote crosslinking ([0129]). Both Lee ‘424 and Heo ‘058 teach methods of using catechol compounds (‘058, pg 1 ln 17-21, pg 2 ln 79, Fig. 1; ‘424, abstract, Fig. 1) comprising applying the catechol compound to a surface (‘058, pg 3 ln 97-103, Fig. 1; ‘424, [0003]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of treating the film formed by the catechol compound with periodate oxidant taught by Lee ‘424 to the method taught .

Allowable Subject Matter
Claims 4-5 are allowed.
Claims 17 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a compound comprising a catechol group attached to an end group through a spacer group, wherein the catechol group, end group, and spacer group satisfy Formula (II) as to the context of claim 4.
The prior art fails to teach or render obvious a method of using a compound comprising a catechol group attached to an end group through a spacer group, wherein the catechol group, end group, and spacer group satisfy Formula (I), including the step of applying a layer of the compound onto a second surface comprising at least one of an oxide containing surface or a metal containing surface thereby forming a second secondary surface with the end group of the compound, and affixing the second surface onto the first secondary surface layer as to the context of claim 17.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713